PER CURIAM.
The defendant-appellant raises on appeal matters not contained in the record on appeal pertaining to evidence that was allegedly not disclosed by the prosecution during the time of the trial. Under the authority of McMann v. State, Fla.1951, 55 So.2d 538, and Johnson v. Town of Eatonville, Fla.App.1967, 203 So.2d 664, we are barred from reviewing any matter on appeal that is not made a part of the record on appeal. It would be completely improper for an appellate court to retry criminal cases on the appellate level from matters outside the record on appeal and we adhere to the established practice of review of matters only contained as part of the record.
Affirmed.
WALDEN, C. J., and CROSS and Mc-CAIN, JJ., concur.